DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 3/4/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the active participation of the participant" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.  The claim has previously used 
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  in paragraph 60, the applicant discloses that the invention is performed by using a conventional processor to implement instructions that are stored in memory.  The applicant’s claim omits the essential instructions.  Processors have registers which store the instructions that are immediately executed but they do not store the totality of the instructions themselves. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2018/0199136 by Schulley et al.
As to claim 1, Schulley teaches a system for presenting a virtual meeting (paragraph 18), comprising: a processor (ref. no. 116 in Figure 1) configured to: receive a hearing loss attribute of a participant in the virtual meeting (paragraphs 23 and 24), determining an adjustment to an audio parameter of an audio signal received by a participant device during active participation in the virtual meeting (paragraph 89), the audio parameter based on a hearing loss attribute (paragraphs 23 and 24), create an adjusted audio signal based on the adjustment to the audio parameter of the audio signal (paragraph 89) and the active participation of the participant in the virtual meeting (paragraph 28); and an output configured to transmit the adjusted audio signal to the participant device (communication interfaces 112 in Figure 1).
As to claim 10, see paragraph 89.
As to claim 13, see paragraph 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,006,616 to Christofferson in view of U.S. Patent Application Publication Number 2018/0199136 by Schulley et al.
As to claim 1, Christofferson teaches a system for presenting a virtual meeting, comprising: a processor configured to: receive an attribute of a participant in the virtual meeting (step 710 in Figure 7); determining an adjustment to an audio parameter of an audio signal received by a participant during active participation in a virtual meeting (step 730 in Figure 7), create an adjusted audio signal based on the adjustment to the audio parameter of the audio signal and the active participation of the participant in the virtual meeting (step 740 in Figure 7); and an output configured to transmit the adjusted audio to the participant device (step 750 in Figure 7); however Christofferson does not explicitly teach that the attribute is a hearing loss attribute and the audio parameter is based on the hearing loss attribute.
(paragraph 24) and adjusting a signal based on the hearing loss attributes (paragraph 89).
As to claim 10, see paragraph 89 of Schulley.
As to claim 13, see paragraph 28 of Schulley.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,006,616 to Christofferson in view of U.S. Patent Application Publication Number 2018/0199136 by Schulley et al. in further view of U.S. Patent Application Publication Number 2020/0043481 by Xiong et al.
As to claims 11 and 12, the Christofferson-Schulley combination makes claim 1 obvious however it does not explicitly teach displaying closed captioning on a display of the user.
Xiong teaches closed captions displayed on a visual device of a participant to generate closed captions including a transcription of an audio signal of a conference (paragraph 34 and Figure 2B).
It would have been obvious to one of ordinary skill in the virtual conferencing art at the time of the invention to combine the teachings of the Christofferson-Schulley combination regarding facilitating a conference with the teachings of Xiong regarding displaying closed captions because such teachings could be applied to the visual display of Christofferson without changing the inventive concept.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,006,616 to Christofferson in view of U.S. Patent Application Publication Number 2018/0199136 by Schulley et al. in further view of U.S. Patent Application Publication Number 2014/0098183 by Smith et al.
As to claim 14, the Christofferson-Schulley combination teaches facilitating virtual meetings however the Christofferson-Schulley combination does not explicitly teach placing participants around a virtual table separated by an equal number of degrees.
	Smith teaches facilitating a virtual meeting by placing participants around a virtual table separated by an equal number of degrees (See Figure 9).
	It would have been obvious to one of ordinary skill in the virtual conferencing art at the time of the invention to combine the teachings of the Christofferson-Schulley combination regarding facilitating a virtual conference with the teachings of Smith regarding using a circle to conduct a virtual meeting because such techniques can enhance the feeling the user has for the perception of the meeting experience (see Abstract of Smith).
As to claim 15, the Christofferson-Schulley combination teaches facilitating virtual meetings however the Christofferson-Schulley combination does not explicitly teach placing a new participant around a virtual table once a meeting has started.
Smith teaches placing a new participant around a virtual table once a meeting has started (Figure 9).
It would have been obvious to one of ordinary skill in the virtual conferencing art at the time of the invention to combine the teachings of the Christofferson-Schulley combination regarding facilitating a virtual conference with the teachings of Smith regarding handling new participants because the teachings of Smith would enhance the entering of workspaces taught Christofferson.
	As to claims 16 and 17, see Figure 9 of Smith.


Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Though Sculley taught the adjustment of signals based on hearing loss attributes (paragraph 24) and placing participants in virtual spaces relative to a location of a speaker (paragraph 77), Sculley did not explicitly teach that the placement of the participant is based on the hearing loss attributes of the participant.  U.S. Patent Number 10,819,953 to Lovitt teaches a virtual environment that can help with hearing loss (col. 10, line 67-col. 11, line 4) that takes adjusts user position in a virtual environment (col. 21, lines 17-30) but Lovitt does not a placement of a participant is based on the hearing loss attributes of the participant.  U.S. Patent Application Publication Number 2008/0201196 by Rowland taught placing a participant in a virtual model of a real environment based on hearing loss attributes (paragraph 138) but the teachings of Rowland would not be applicable to the system 100 taught by Schulley because they have nothing to do with a virtual environment and the user’s perception of a virtual environment.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442